Citation Nr: 0534853	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and J.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
duty service, including from October 1978 to December 1994.  
His period of active service from November 1994 to October 
1978 is unverified.  He served in Southwest Asia from January 
16, 1991, to May 7, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2005, the veteran testified 
at a video conference hearing before the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issues on appeal.

2.  Chronic obstructive pulmonary disease was not present in 
service and is not the result of any incident of service.

3.  A diagnosis of PTSD is not shown by competent evidence.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
In this case, the veteran was notified of the VCAA duties to 
assist by correspondence dated in October 2002.  The 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues addressed in this decision have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The veteran underwent VA examinations 
pertinent to his claims in August 2002 and February 2004.  
The available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  In 
promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103 (enacted December 27, 2001) (the Act) amended 38 U.S.C. 
§ 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 34539 
(June 10, 2003).  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2005).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Chronic Obstructive Pulmonary Disease

The veteran contends that he has chronic obstructive 
pulmonary disease as a result of service.  His claim was 
received by VA in April 2002.  In statements and personal 
hearing testimony in support of his claim he reported he was 
exposed to oil smoke for approximately one and a half months 
while serving in Southwest Asia.  He claimed during that time 
he experienced daily coughing and that he began experiencing 
shortness of breath during service in 1992.  In his 
April 2004 VA form 9 he expressed disagreement with the 
denial of his claim and asserted that his chronic obstructive 
pulmonary disease was incurred as a result of exposure to oil 
smoke in the Persian Gulf.  He also reported that over the 
years there had been several periods of one or more years 
when he had not smoked.  

Service medical records show the veteran was treated for 
pneumonia in March 1993 and for bronchitis in April 1993.  
Records show he served in Southwest Asia from January 16, 
1991, to May 7, 1991, and that he received awards including 
the Kuwait Liberation Medal.

Private medical records show a diagnosis of chronic 
obstructive pulmonary disease was first provided by J. McG., 
M.D., in November 1999.  A March 2002 report also noted the 
veteran was employed as an industrial boiler cleaner and used 
a lot of explosives.  A pulmonary function test report dated 
in August 2002, noted that the veteran had a 30-year history 
of cigarette use and that he continued to smoke until July 
2003.  In private medical correspondence dated in May 2005, 
M.M.K., M.D., noted the veteran had been exposed to unknown 
gases in the Gulf War and that it was the physician's opinion 
that his lungs were damaged by this exposure.  

VA examination in August 2002 included a diagnosis of dyspnea 
most likely secondary to emphysema from chronic obstructive 
pulmonary disease.  It was noted the veteran continued to 
smoke one and a half packs of cigarettes per day and that he 
had done so for at least 20 years.  A February 2004 report 
noted diagnoses of severe chronic obstructive pulmonary 
disease and a long smoking history.  It was the examiner's 
opinion that the veteran's current problems with chronic 
obstructive pulmonary disease were not related to his 
bronchitis, pneumonia, or military service.  The examiner 
stated the veteran had a significant smoking history that was 
the cause of his chronic obstructive pulmonary disease.  It 
was specifically noted the claims file had been reviewed.

Based upon the evidence of record, the Board finds the 
veteran's chronic obstructive pulmonary disease was not 
present in service and was not incurred as a result of any 
incident of service.  The February 2004 examiner's opinion is 
persuasive.  That opinion is shown to have been provided 
after a thorough review of the evidence of record and is 
unequivocal both as to the cause of the disorder as due to 
smoking and as to the absence of a relationship to any 
incident of service for which compensation may be provided.  
The Board finds the May 2005 private medical opinion of 
record is of little probative value because of the lack of 
any rationale for the finding that the veteran was exposed to 
"unknown gases" and because of the absence of any 
discussion as to his significant smoking history and post-
service industrial chemical exposure.  The Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is significant to note that for claims received by VA 
after June 9, 1998, as in this case, a disability or death 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 C.F.R. § 3.300(a) 
(2005).  Service connection, however, is not prohibited if 
the disability or death can be service-connected on some 
basis other than the veteran's use of tobacco products during 
service, or if the disability became manifest or death 
occurred during service.  38 C.F.R. § 3.300(b).

Although the veteran's report of having been exposed to 
extensive oil smoke during service is credible and his belief 
that his chronic obstructive pulmonary disease was incurred 
as a result of service is sincere, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

PTSD

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

Based upon the evidence of record, the Board finds a 
diagnosis of PTSD is not shown by competent evidence.  The 
veteran claims he has PTSD as a result of his experiences 
during the Persian Gulf War including having survived several 
scud missile attacks.  Although he testified in August 2005 
that a VA physician had provided a diagnosis of PTSD in 1999, 
he also stated, in essence, that the physician told him they 
could not "pinpoint it to certain things."  A review of the 
medical evidence, including VA treatment reports dated from 
April 1999 to October 2003, is negative for any diagnosis or 
treatment for PTSD.  

A VA provided psychiatric examination in August 2002, 
however, revealed no Axis I pathology.  It was noted that the 
veteran denied having filed a service connection claim for 
PTSD and that he denied having had any stressors that could 
have led to PTSD.  The examiner stated that the only symptom 
uncovered was an occasional nightmare involving Desert Storm, 
but that it caused the veteran no distress.  In the absence 
of medical evidence of PTSD, the Board finds entitlement to 
service connection must be denied.  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


